 HOLMES TUTTLE BROADWAY FORD73Holmes Tuttle Broadway Ford,Inc.andTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaLocal#310. Case 28-CA-1914October 26, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSfaith doubt of the Union's majority, and the makingof contract proposals designed to discourage accept-ance by the Union, not asper seviolations of Section8(a)(5), but as evidence in context that Respondentdid not intend to reach agreement with the Union andthus bargained in bad faith in violation of Section8(a)(5).3REMEDYOn May 14, 1970, Trial Examiner Leo F. Lightnerissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthatRespondent had not engaged in other unfairlabor practices alleged in the complaint and recom-mended that such allegations be dismissed. Thereaft-er,Respondent filed exceptions to the Decision and abrief in support thereof, and the General Counselfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified herein.IThe Trial Examiner found that Respondent violatedSection 8(a) (5) on and after January 12, 1969, by:engaging in bargaining in bad faith with no intent toreach agreement; insisting on an agreement limited induration to an unreasonably short period of time; 2filinga representation petitionwellbefore theexpiration of the certification year without entertain-ing a good-faith doubt of the Union's majority; failingto provide its negotiators with sufficient authority toconclude an agreement with the Union; and makingproposals during the course of negotiations designedto discourage acceptance by the Union.It is not clear whether the Trial Examiner intendedthat each of these items after the first were supportiveof the finding of overall bad-faith bargaining, or wereseparate, independent violations of Section 8(a)(5). Inorder to clarify the matter, we rely on the insistence ona contract which would expire with the certificationyear, the filing of the representation petition duringthe certification year without entertaining a good-We have adopted the findings and conclusions ofthe Trial Examiner concerning Respondent's refusalto bargain in good faith with the Union during thecertification year, in violation of Section 8(a)(5) of theAct. In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial year of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.See:Mar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified herein,and hereby orders that Respondent, Holmes TuttleBroadway Ford, Inc., Tucson, Arizona, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as so modified:Add the following sentence to paragraph 2(a):Regard the Union upon resumption of bargainingand for 1 year thereafter as if the initial year of theUnion's certification had not expired.1In adopting the Trial Examiner's Decision, the Board does not alsoadopt his discussion of the applicability of theGeneral Electriccase,infra,to the fact situation presented in this case.2The Board agrees with the Trial Examiner in rejecting Respondent'sdefense that it had a good-faith doubt of the Union's majority as a reasonfor demanding that any collective-bargaining contract signed terminatewith the certification year. However, the Board relies not only on thereason assigned by the Trial Examiner for rejecting this defense, but on thefurther ground that as of the time of the strike there were approximately 70employees in the appropriate unit and that Respondent had a basis forassuming,on the basis of General Operations Manager Parker's testimony,that at most 29 employees, or less than a majority, no longer wished to berepresented by the Union.3We find it unnecessary to adopt the Trial Examiner's findings thatRespondent failed to provide its negotiators with sufficient authority toconclude an agreement with the Union.186 NLRB No. 14 74DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Tuscon, Arizona, on November 18, 19,and 20, 1969, on the complaint of General Counsel, asamended, and the answer of Holmes Tuttle BroadwayFord, Inc., herein called the Respondent.' The complaintalleges violation of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Labor Management Relations Act, 1947, asamended, 61 Stat. 136, herein called the Act. The partieswaived oral argument and briefs filed by the GeneralCounsel and Respondent have been carefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Arizona corporation with its office andplace of business at Tucson, Arizona, where it is engaged inthe retail sale, repair, service, and maintenance of new andused automobiles and automotive equipment. During theyear immediately preceding the issuance of the complaint, arepresentative period,Respondent sold and distributedgoods and services of a gross value in excess of $500,000,and purchased and received goods and materials valued inexcess of $50,000 directly from locations in states of theUnited States other than the State of Arizona. Thecomplaint alleges, the answer does not deny, and I findRespondent is an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica Local # 310, herein referred to as the Union, is alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe principal issues raised by the pleadings and litigatedat the hearing are whether the Respondent: (a) engaged inunfair labor practices in contravention of the provisions ofSection 8(a)(5) and (1) of the Act by failing and refusing tobargain collectively in good faith with the Union on andafter January 12, 1969, and more particularly (1) bymeeting with the Union and discussing mandatory subjectsof bargaining in bad faith with no intent to reach a finaland binding agreement, or (2) by insistence that anyagreement reached be limited in duration to an unreason-ably short period of time, terminating simultaneously with1A charge herein was filed July 11, 1969 A complaint was issued onAugust 29, 1969, and amended at the outset of the hearing herein2At the outset of the hearing paragraphs 7 and 8 of the complaint wereamended to correctly reflect the identity of this supervisor3At the conclusion of General Counsel's case, this allegation of anindependent violation of Section 8(a)(1), together with the allegation ofthe termination of the certification year, or (3) by its action,without a good-faith doubt of the Union's majority status,and well before the termination of the certification year, infiling a petition to test the Union's majority on May 26,1969, or (4) by engaging in bad-faith collective bargainingby repudiating agreements previously reached on specificitems,or (5) by failing to provide its negotiators withsufficient authority to conclude an agreement, or (6) byadvancement of proposals designed to discourage accept-ance by the Union, or (7) by, in bad faith, questioning theunion negotiator's authority and insisting upon ratificationof agreements reached by union membership, or (8) byengaging in surveillance for the purpose of undermining theUnion's support; or (9) engaging in interference, restraint,or coercion, in derogation of the provisions of Section8(a)(I) of the Act, by its supervisor, Townsend J. Parker,2engaging in surveillance of a union meeting on April 21,1969.3Respondent denies that it failed or refused tobargain in good faith.B.Supervisory PersonnelThe complaint,as amended, alleges, the answer, asamended, admits, and I find that Townsend J. Parker,general operations manager,at all times material herein,was a supervisor within the meaning of Section 2(11) of theAct.C.BackgroundThe facts set forth under this subsection are undisputed.There has been no prior history of collective bargainingbetween the Respondent and the Union.An election, held on July 3, 1968, under the supervisionof the Regional Director for Region 28, resulted in a vote of45 for, 17 against, the Union and 2 challenged ballots.Thereafter, the Regional Director issued a certification ofthe Union, on July 12, 1968, as the exclusive representative,for the purposes of collective bargaining, of the employeesin an appropriate unit described as follows:All employees of the Respondent's general serviceoperations in Tucson, Arizona, exclusive of all otheremployees, office clerical, plant clerical, and shopclerical employees, salesmen, guards, watchmen, andsupervisors as defined in the Act.On August 19, 1968, the Union delivered its initialcontract proposal to Respondent's representative. Subse-quently, during the period between August 26, 1968, andMay 22, 1969, 18 negotiating sessions, varying in length,alsovarying greatly in substance, were held on thefollowing dates: August 26; September 11 and 24; October4, 11, and 23; November 1, 8, 14, 21, and 29; December 13and 20; January 6 and 30; April 3 and 30; and May 22.William McCollum, president of the local, was the principalspokesman for the Union.4 William A. Scanland, a membersurveillance set forth as subparagraph (h), of paragraph 10, relative to theallegations of failure to bargain in good faith, were dismissed and will notbe further considered herein4Others present, for the Union at vanous times, on or prior to January6,were Charlie Knapp, business agent, and employees Tom Zwack andBennie Fox Attorney Schneier attended only on May 22 George Rohrer, HOLMES TUTTLE BROADWAY FORD75of the bar of the State of Arizona, was the chief negotiatorfor the Respondent.5During the period of negotiations, on December 4, 1968,a strike commenced. On December 24, 1968, the Unionadvised Respondent, by letter, of the unconditional offer ofthe employees, then on strike, to return to work and of theirrequest for reemployment. The Union also filed an unfairlabor practice charge, on December 24, 1968, allegingviolation of Section 8(a)(5) and (1) of the Act, in Case28-CA-1818. This charge was subsequently withdrawn.On May 22, 1969, Attorney Lerten, Respondent'sspokesman, offered the Union a collective-bargainingagreement with a termination date, identical to theexpiration of 1 year after certification, of July 12, 1969, aperiod of 7 weeks.PresidentDrewer identifiedHolmes Tuttle as theprincipal stockholder of Respondent, owning more than 50percent.On May 26, 1969, Respondent filed an RM petition,identified asCase 28-RM-224. On June 4, 1969, theRegional Director dismissed the petition as being untimelyfiledwithin the certification year.6 On July 15, 1969,Respondent filed an RM petition identified as Case28-RM-228. On August 28, 1969, the Regional Directordismissed the petition by reason of the pendency of thewithin matter.?D.Bargaining BackgroundPrior to January 12,1969It is undisputed that the Union submitted its initialproposal on August 19, 1968. This proposal containedapproximately 23 numbered articles, with subsections, withthe following headings: recognition; union shop and check-off;notification (notice to the Union of each hiring,discharge, and pay rates, etc.); leave of absence; seniorityrights; health and welfare; pension; jury duty; sick leave;funeral leave; vacation; holidays; uniforms; discharge orsuspension; examination and identification fees;mealinternational representative,attendedonly on November 21.5Others present, for the Respondent,were Harold Burk,executivesecretary of Employers Council, Inc., and Townsend J. Parker. However,Burk did not attend the November 29 meeting, and Parker did not attendthe August 26 meeting. Attorney Lerten and Robert Drewer, president ofRespondent,attendedtheMay 22meeting.6 Section9(c)(3) of the Act.TRespondent's contention that it had a good-faith doubt of the Union'smajority status is consideredinfra.8 In the light of the entire record, I find it unnecessary to resolve aconflict in the assertion of McCollum that agreement was reached on therecognition clause at this first meeting, as compared to the assertion ofScanland that while there was no real argument about the basic recognitionclause, the detail of the Respondent's second street address, or locationwhich the Union desired inserted,was worked out at a subsequent meeting.9While the Union subsequently submitted a booklet which outlined thebenefits of the insurance plan, it is undisputed that McCollum was neverable to obtain or transmit copies of the trust agreements.McCollum'sexplanation was that he was advised"by the trustees"that there was nosuch thing.McCollum provided Scanland with the identity, and theaddresses of the union and company trustees,so that Scanland could makehis request directly to them. In the light of the evidence of the other eventsherein,McCollum's obvious inability to comply with this request is of nosubstantial consequence.10While it is undisputed that Arizona is a right-to-work state, the Unionproposal contains,as an alternative,what is commonly known as anagency-shop clause.McCollum'sassertion that Respondent would notperiods; pay periods; general provisions; union stewards;visitation by union representatives; maintenance of stand-ards; wages; and duration of agreement.The first negotiating meeting, and all except 6 of theothers,was held at the office of the Employers Council,which was Burk's office. The exceptions were: three of theNovember meetings were held at the union hall; theDecember 13 meeting was in a hospital where Burk wasunder treatment; a brief meeting on December 20 was atthe office of Attorney Scanland; and the meeting ofJanuary 6 was at Burk's home.McCollum credibly related that the meeting of August 26extended from approximately 2:30 p.m. to 6 p.m. duringwhich the parties went over each article of the Union'sproposals.8 It is undisputed that the Union's initialsubmission did not contain a provision covering grievanceprocedures or arbitration, or a provision setting forth thework week for individual employees. McCollum wasuncertain if the first item was omitted intentionally orinadvertently, but asserted that omission of the latter wasintentional and due to the Union's lack of information inthat area. It is undisputed that there was a discussion of theUnion's health and welfare fund and that Scanlandrequested the Union to provide copies of the health andwelfare and pension trust agreements, which McCollumundertook to obtain .9 McCollum related that Scanlandadvised that Respondent would not accede to a checkoffclause or agree to a union-security provision.10The parties met on September 11, 1968. The Unionsubmitted a new complete proposal covering some 21 pagesand including 24 articles.'1While this meeting extendedover a period of 2 to 2 1 /2 hours it does not appear thatagreement was reached on any complete article.On September 24, Respondent's counter proposal, whichhad been submitted to the Union in the interim, wasconsidered during a meeting which extended from 2:30 to 5or 5:30 p.m.12 There is no evidence of agreement as to anyof the proposals at this meeting. However, McCollumagree to an agency-shop provision is undisputed.11Notably the union-shop provisions were deleted. A work weekprovision was added as article XXIII. This proposal also did not contain agrievance or arbitration provision.12Respondent's proposal is set forth on some 34 pages, including 26sections, together with a 2-page appendix A covering classifications andwage rates.Among theitemsnot coveredin thepreviousunionsubmissions are sectionsheaded: nondiscrimination providing,inter alia,for an employee's right to refrain from joining the Union;a management'srights clause, providing,inter alia,the right to hire, transfer, promote,demote, discipline, establishrules ofconduct and rules and standards ofoperation and workmanship not in direct conflict herewith, discharge forcause, increase or decrease the work force, make workassignments, orsubcontract work "are solely functions of the employer" not subject to thegrievanceandarbitrationprovisions;employee interchangeability;probationary periods and temporary employees; seniority based on lengthof service, "if, in the judgment of the employer, skill and ability are equal";seniority (as defined) to apply on layoff and recall; employee obligations,to perform all duties assigned, whether theassignmentinvolves regularlyscheduled time or overtime, including Sundays and holidays; superannuat-ed employees, providing for payment of less than theminimum rate;discipline and discharge, providingcircumstancesunder which dischargesmay be effectuated, (includingrefusalsto cross a picket line) with reviewunder the grievance and arbitration procedureslimitedto the question ofthe existenceof the alleged conduct; a grievance and arbitration procedure,including provision for a polygraphtestofany witness; unsatisfactorywork-employees financially responsible "and shall reimburse theEmployer for any expense, including labor and parts expense involved in(Continued) 76DECISIONS OF NATIONALLABOR RELATIONS BOARDacknowledged there were portions of articles on whichagreement was reached. McCollum's assertion that thecompany's wage proposal was the existing minimum ratestands undisputed.Scanland asserted that, on September 24, Knapp inquiredas to the nature of Scanland's authority. Scanland assertedhe responded that, "I have full authority to negotiate acontract and even sign it." Scanland then advised that hereserved the right to consult with the company and itsmanagement, "if I needed facts, if I wanted to advise themof a legal situation that we might find ourselves in, Ireserved the right to discuss such matters with topmanagement,Mr.Drewer and Mr. Tuttle." 13 It doesappear that the parties agreed, in principle, that a finalcontract should contain work rules, which Respondent wasto prepare and submit.On September 26, the Union submitted its third draftproposal, covering 17 pages and some 21 articles. Amongthe deletions was the provision for notice to the Unionwhen the employer needed additional unit employees, alsoa provision for a leave of absence to permit employees toattend labor conventions. In addition, the Union incorpo-rated subject matter which first appeared in Respondent'sdraft, such as a proposed rights of management clause,provision for probationary or temporary employees, andinter- changeability.A meeting on October 4 was the first attended by aFederal mediator. McCollum was uncertain whether it wasat the meeting of September 24 or the meeting of October 4that the Company sought and obtained the Union's consentto an increase in what is termed the warranty service rateThis rate had been computed on the basis of $7 per hour,with the employees receiving 45 percent of the customerpaid labor rate. It appears that the Ford Motor Companyapprovedan increaseof this rate to $8 per hour.14 Thelength of the October 4 meeting is obscure, except for theassertionof McCollum that most ofthe meetingswere of 3to 3 1/2 hours duration.McCollum credibly related that at the meeting ofOctober 11, at which a Federal mediator was present, heinquired of Scanland "since we haven't agreed uponanything," other than the recognition and a portion of anondiscrimination clause, if Scanland had authority toagree on any part of the contract. McCollum also advisedScanland that if he did not have such authority the Unioncorrecting comebacks",a no-strike,no-lockout,and no-boycott provision,(permitting the employer,unilaterally,without notice,to terminate theagreement upon violation),and a provision permitting unit work to bedone by nonunit employees,including supervisors,owners,managers,salesmen,and office clerical employeesi3 In view of the allegations of paragraph 13(e) this assertion isconsidered,infra,p83 and fn 36, as background14 I find it unnecessary to resolve credibility in the matter of Scanland'sdisagreement with this assertion of McCollum Scanland related it was notuntil the meeting of October 23 that the customer labor rate matter wasdiscussedHowever,in the light of Scanland's admission that the Companydid submit a wage proposal to the Union on October 4 providing for anincrease of$1per flat rate hour,45 percent of which was paid to themechanic,on a rate increase from $704 to $8 per hour,McCollum'srecitation would appear more accurateGeneral Counsel, in his brief, correctly calls attention to the fact thatthis increase in labor rate resulted from a request of Respondent forauthorizationfrom Ford Motor Company,long before the advent of theUnion,for modification of the rate,and this agreement, therefore,did notconstitute an economic concession on the part of Respondentwould appreciate his bunging someone in that couldprovide "answers."McCollum asserted that Scanlandinquired, in return, if McCollum had authority to agree toany part of the contract, "without ratification of themembers." 15At the meeting of October 11, which extended over aperiod of approximately 3 hours, the Union submittedsome supplemental proposals on such subjects as: nondis-crimination,rightsofmanagement, interchangeability,probationary and temporary employees, seniority, check-off,working effort,superannuated employees, companyrules,grievance and arbitration, holidays, health andwelfare, and wage rates At the same meeting the Companysubmitted supplemental proposals relating to conduct ofunionbusinesson employer's premises, work rules,grievance, and arbitration.WhileMcCollum listed anumber of topics which were discussed at the October 11meeting it does not appear that agreement was reached onany of the matters discussed.On October 23 the parties met for approximately 2 1/2hours and discussed a number of Respondent's proposals,as well as some of the supplemental proposals submitted bythe Union on October 11. McCollum related that while theparties discussed subcontracting, garnishments, probation-aryperiods,seniority,and placement of temporaryemployees the only tentative agreement reached was onRespondent's proposal relative to superannuated employ-ees.The meeting of November 1 commenced late, by reasonof the late arrival of McCollum, and inferentially lastedonly approximately 2 hours.McCollum asserted theyprimarily discussed temporary probationary employees andtentatively agreed that different probationary periods wereneeded for different classifications,but did not agree onany time limitations.16McCollum related that most of the meeting of November8 involved a lengthy discussion of health and welfare andpension plans, with the Respondent advising they did notwish the Teamsters plans, and the Union responding thatthey were not insisting on the Union's plans but would bewilling to look at whatever the Company wished to place onthe table for discussion. The balance of the meeting appearstohave involveda discussionof subcontracting.Noagreements were reached on November 8.The meeting of November 14 was the first meeting at the15Scanland'sdental of this exchange is not credited General Counselcorrectly notes, in his brief,that Scanland attributed a question as to hisauthority to having been raised by Knapp on September 24 Burk initiallycorroborated Scanland,inasserting thatKnapp raised the questionHaving his memory refreshed by a pretrial affidavit,in the possession ofGeneral Counsel,Burk then asserted that the pretrial affidavit was in errorand that the question was in fact asked by Knapp The fact is, and theparties stipulated,that Knapp did not attend the October I i meeting Burkacknowledged that Scanland responded that he had full authority tonegotiate and further that he reserved the right to talk to top management"as to cost factors and things of that [sort] which he did not have directknowledge of, but that he had full authority to enter into an agreementwhen one was reached "16Scanland corroboratedMcCollum relative to the discussion ofNovember 1 Scanland asserted that the Company originally wanted a full6-month probationary period for each and every classification,while theUnion felt this period was too long According to Scanland,after severallongdiscussions,thepartiesagreed that there should be certainclassificationswith a 6-month probationary period while less skilledemployees should have a 3-month probationary period HOLMES TUTTLE BROADWAY FORD77union headquarters. At this meeting the Union submitted anew wage proposal, which Scanland agreed to review andto comment upon at the following meeting. At this meetingthe parties agreed to redrafting of the provisions treatingwith grievance, arbitration, layoff and discharge, andemployee's obligations.17McCollum asserted that at thissession Scanland advised that Respondent was standing onthemanagement'sright clause in their original proposaland that the company reserved the right to revert to theiroriginal proposalin all cases.18McCollum related the meeting of November 21 was alsoheld at the union hall and extended over a period between 3and 3 1/2 hours. Among the subjects discussed werecoffeebreaks, lunch periods, and a company proposal that agrievant's refusal to submit to a polygraph test willconstitute grounds for discharge. McCollum described theRespondent as being adamant on the matter of theirrequest for a subcontract provision, after explaining thattheir franchise could be changed by the Ford MotorCompany. McCollum asserted that the wage classifications,as distinguished from wages, were also discussed. McCol-lum was uncertain if it was at this meeting, or the followingmeeting, that he advised Respondent that the employeeshad taken a strike vote and had voted in favor of a strike.19The meeting of November 29 was also held at the unionoffice and lasted approximately 4 hours. At this meetingRespondent presented a list of work rules covering:coffeebreaks; lunch hours; garnishments; and the right ofemployees to work on personal cars. McCollum crediblyrelated that the Federal mediator had the parties gothrough the various proposals, section by section, as theresult of which it was determined that agreement had beenreachedin totoon only the recognition and discriminationclauses.Itisnotdisputed that there were partialagreements,as to other proposals, subject to language17 Identified as secs.7,8,12,and13 of the Company'soriginalproposal.18 Scanland identified the superannuated clause as one item discussedon November 14. It is undisputed that parties discussed art. 2 of theCompany's original proposal dealing with nondiscriminationby the Unionof nonmembers who were unit employees and the conduct of unionbusiness on the employer's premises.Scanland'sdenial of having asserted thatthe Companyreserved theright to revert to their original proposals and his statement that,at variancetherewith,he asserted,"we standreadyto negotiate at any time on any ofthese propositions"are not credited.19 In his brief General Counsel calls attention to the fact thatRespondent was requesting a subcontracting provision which expresslyprovided that the right to subcontract was solely a function of theemployer and further that the exercise of subcontracting rights would notbe subject to grievance or arbitration provisions.In additionthe Companywas requesting the Union to agree to a provision that neitherthe Employernor the Union will be required to negotiate further on matters set forth inthe agreement,or not specifically agreed to therein.General Counselcorrectly asserts that the net effect of an agreement combining theserequests is enunciated inTown& CountryManufacturingCompany, Inc.,136NLRB 1022, enfd.316 F.2d 846(C.A. 5) andFibreboard PaperProductsCorp.,138 NLRB 550, enfd. 322 F.2d 411 (C.A.D.C.).20 Inmakingmy credibility findings relative to the meeting ofNovember 29, 1 am not unaware of the fact that, on cross-examination,McCollum acknowledged that,in addition to the two articles he listed ashaving been previously agreed on, he conceded there had been a previousagreement on articles treating with tools and work comeback.Scanland enumerated articles on which no agreement had been reached,on November 29, as:a portion of the nondiscrimination clause; rights ofmanagement;interchangeability;temporaryand probationaryemployees(on which Scanland asserted agreement was reached on November 29);changes which had not been agreed on. McCollum assertedthat he offered to accept, in principle, 18 of Respondent's23 proposals, which he enumerated. McCollum relatedthose still open for further consideration were wages, groupinsurance, pension, grievance and arbitration, strike andlockout, and seniority. McCollum acknowledged the termof agreement was also still open. McCollum asserted thatthe Company offer of a wage rate was the existing rates theemployees were receiving, in a rate range, and that theCompany was insisting that it would retain the right todetermine upward advancement of employee's in these rateranges.McCollum advised that if the Union could obtain anincrease of approximately 15 cents an hour, together withprovisions for health and welfare and pension the Unioncould persuade the employees to accept such an agreement.McCollum asserted that Scanland's response was that hewould have to take the proposals back to Mr. Tuttle and gethis approval, not only on the increases but also on anyamount allotted for health and welfare and pensions.McCollum asserted that Respondent did not respond to hisoffer to accept the Company's proposals as to the 18sections on which the Union indicated a willingness toagree 2°Scanland acknowledged having a telephone conversationon approximately December 1 with McCollum duringwhichMcCollum inquired if Scanland had any counteroffers. Scanland asserted that his response was "I told himat this time I did not, and I was attempting to reach Mr.Tuttle to give him some legal advice-I said I would be intouch; I would call him as soon as I had a chance to talk toMr. Tuttle." Scanland asserted the following day he advisedMcCollum that he had no counter offers. A strike ensuedcommencing December 4.On December 13, during the period of the strike, theseniority; layoff and discharge (on which Scanland asserted there wassubstantial agreement); employees'obligations;superannuated employees(which Scanland asserted was accepted at that meeting); company rules;holidays;vacations;group insurance; strikes, lockouts, and boycotts;wages, work by employees not in the bargaining unit; past practices; andduration of agreement,Scanland listed items agreed to during that meetingas discipline, discharge, and uniforms. He asserted they were in substantialagreement on grievance procedure and arbitration, and that they hadpreviously agreed on comeback and tools.He asserted the disagreement oncompany rules related to the words"idleness" or"loafing" to be used inthe alternative. An examination of Respondent's submission of November29 "work rules" reveals such a notation; however, neither word appears inthecontext.Scanland asserted that, on November 29, he advisedMcCollum that he still had not received the health and welfare andpension trust agreements and could not comment on those proposals untilhe had them.Asked to outline what McCollum stated relative to wage increase, onNovember 29, Scanland first responded, "Oh, he just listed the long list ofclassifications with-he made a wage proposal on 11/14, and I believe onthe 29th he made a oral proposal of a list of wages-list of classificationsand wages." Thereafter, asked if McCollum had proposed a 15-cent -an-hour increase across the board, Scanland responded, "I believe it was 15cents on an hourly employee, it was $25 a month for monthly employees;dispatcher had to get 2 percentof sales, pluswhatever his flat salary is."Asked to relate his response to this request of McCollum, Scanland thenasserted, "I told him that I would have to consider these, that these werenew proposals and that I reserved the right to review the legal implicationsof the entire situation, and with Mr. Drewer or Mr. Tuttle" Scanland thendenied having stated on November 29 that he would have to take the unionproposals back to Mr. Tuttle to get his approval on the economic items.Scanland acknowledged there was a discussion of a strike on November29. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDpartiesmet at Tucson Medical Center, whereBurk wasconfinedfor treatment.At that time, McCollum advisedthat the Union was desirous of putting the employees backto work and that "if the Company could see their way clearto give us any increase or sit down and talk to us about thethings that we were apart on," McCollum was certain thedispute could be terminated. The Company's response, ifany, is obscure.21On December 20, McCollum delivered to Scanland, atthe office of the latter, a 19 page, 25 article proposalpurportedly containingRespondent's proposals to theextent the Union agreed to them on November 29.McCollum's explanation of this draft was that it left openfor further discussion the provisions of sections identifiedas health and welfare, pension, and wages. Also open wasthe matter of contract duration. McCollum asserted that headvised Scanland that the Union would agree to thesearticles,if the parties could get together on the remainingitems.According to McCollum, he met with Scanland for abrief 10 or 15 minutes. Scanland looked over the documentand advised McCollum that Scanland reserved the right toredraft the various provisions.McCollum related thatScanland indicated some reservations about the manage-ment'sright clause contained in the union submission,whichMcCollum asserted was copied from Scanland'soriginal proposal.McCollum related that he requested awage increase of 10 cents per hour. According toMcCollum, Scanland advised that he would have to taketheunionsubmission back to his principals beforeresponding to McCollum's request.22On December 24, by letter to Scanland and Burk,McCollum advised Respondent that the employees wereunconditionally offering to return to work and that theyrequested reemployment. At the same time, the Unionrequested that bargaining be resumed. In the same letter theUnion also requested a written copy of the Company'sproposals. On the same day the Union filed an unfair laborpractice charge, set forthsupra.On December 27, Scanland,by letter, advised that a number of employees had beenreturned to their jobs on December 26, that in someinstances replacements had been hired. The Union'sattentionwas invited to the fact that the Company hadsubmitted written proposals during the negotiating sessionsand that Scanland was redrafting the management's rightsclause,pursuant to his undertaking at the meeting ofDecember 20.A meeting, on January 6, 1969, was held in Burk's homeand lasted approximately 3 hours. McCollum related thatScanland advised that Respondent was reverting toRespondent's original proposals. McCollum asserted aftercovering some 7 or 8 provisions he inquired of Scanland ifRespondent really wanted a contract, pointing out that theRespondent had not agreed to anything up to that pointand asserting that he saw no purpose in sitting there andbeing unable to agree on anything. McCollum made a pointof asserting that relative to the items on which there hadbeen agreement Scanland either desired to revert to hisoriginal proposal or to redraft.It is undisputed that the Respondent presented its redraftof the rights of management clause at the January 6meeting.Asked to enumerate the sections which Scanlandindicated would need further revision, McCollum relatedthis referred to section B of the nondiscrimination clause,temporary transfer of employees into other classifications,and the classification clause.McCollum asserted herequested that Scanland submit a final proposal that theCompany would be willing to sign, in response to whichScanland asserted the Company had submitted the finalproposal "that their original proposal was their finalproposal" together withagreementsand modificationsmade during the negotiations.McCollum asserted that the Company inquired as to theterm of the contract and related that he responded that thisdepended on the economic changes, if any, on a year-to-year basis. Scanland, at thattimeadvised that he wasnegotiating on the basis of a 3-year contract, with nochanges in economics in the 3-year period. McCollumasserted that he responded that without economic increasesthe Union would not agree to more than a I-year contractterm.2321Scanland asserted that McCollum advised that he did not come tothismeeting with his hat in his hand and did not know what the employeeswanted but thought they would take a small raise and a pension planScanland asserted that he advisedMcCollum that McCollum hadwithdrawn his economic offers. McCollum denied having advised theFederalmediator,on December 9, of a withdrawal of the Union'seconomic offersScanland asserted that he inquired as to what McCollum sought.Scanland asserted that McCollum responded that he did not know whatthe employeeswould take but that the Company shoulddismiss thereplacements it had hired and then the parties might work something outAsked what McCollum stated as he left the meeting, Scanlandresponded,"He said-the last thing he said was 'if you have anything-Ihad said to him 'we don't know what you want,let us know and we'llgiveitour consideration', and he said `yes, I'll be in touch' " I do not creditthis garbled recitation of Scanland22Respondent asserts that the management rights clause, submitted byMcCollum, is at variance with Respondent's initial proposal I find thisinaccuracy of McCollum of little consequence in consideration of the totalrecordScanland described the meeting of December 20 as lasting less than 5minutes It is undisputed that it was not a scheduled meeting Scanlandacknowledged that either he called the attention of McCollum, orviceversa,to the absence of language under the proposed sections coveringpension,health and welfare,and wages Scanland asserted that he againcalledMcCollum's attention to the fact that he had not received the trustagreements covering the Union's pension and health and welfare plansScanland acknowledged advising McCollum that he would review thesubmission and then get in touch with himScanland denied advising McCollum that he reserved the right to reviewany clauses,asserting that he didn'thave an opportunity to look at themScanland acknowledged that, on December 20, he did advise McCollumthat he was going to supply a rights of management proposal and that hewould do so "as I get cleared and squared away," and that he did in factsubmit such a proposal, to McCollum, on January 6Asked if he discussed economic items, with McCollum,on December 20,Scanland made the following remarkable response,"No sir I would notdiscuss a substantive matter of any sort with a layman As a lawyer,I can'ttalk to another man's client without his lawyer being present And I willnot discuss substantive affairs with lay people without witnesses beingpresent,and there was no substantive matter being discussed except he didask me to get the rights management clause out,which I said I would " Themeaning of Scanland's protestations become incomprehensible andincredible in the light of the fact that McCollum, throughout thesenegotiations, was the chief spokesman for the Union, unaccompanied byan attorneyuntil the last meeting, onMay 22In addition,it is undisputedthat the meetings of the January 30, April 3, and April 30 were held withseveralindividualsrepresentingRespondent,butonlyMcCollumappearing for the Union23 Scanland gave the following explanation of the reason for the HOLMES TUTTLE BROADWAY FORDE.Refusal to Bargain-EventsWithin the Section10(b) PeriodSince the charge herein wasfiled on July 11, 1969, all ofthe foregoing may be consideredonly as background, tocast light on the eventswithin theSection 10(b) period.Local Lodge No. 1424,International Associationof Machin-ists,AFL-CIO v. N.L.R.B. [Bryan Manufacturing Co.],362U.S. 411, 416. The events after January 12, 1969, are nextset forth.1.January 30 meetingItappears undisputed that there were no negotiationsconducted on January 30. Apparently the parties met at therequest of the Federal mediator. According to McCollum,Scanland advised that Respondent was not there tonegotiate and that he had appeared at the request ofFederal mediator. Scanland also asserted that the partieswere at a complete impasse.Scanland acknowledged that he was requested by theFederal mediator to advise if he had any proposals to make,to which he responded in the negative. He then assertedthat he wanted to clear up any question as to his authority,relating that he had absolute authority to negotiate.Scanland related he then asserted: "I have reserved theright to get the facts if necessary from the Company, and Ihave reserved the right to take time to advise the Companyof their legal position at any given time." Scanland thenasserted that Respondent had never received a "concretewage proposal" from the Union, and he had not receivedthe Union's pension and welfare plan or trust agreements.Company's revision of the management'srightsclausewhich wassubmitted to the Union on January 6, and which concludes with thefollowing:"and the exercise of the rights or functions by management shallnot be subject to the grievance or arbitration provisions of this agreement,except that in addition to the foregoing rights of management of thecompany and the direction of the working forces and without limitationthereof the right to discipline and discharge employees for cause is vestedwith the company subject to the terms and conditions of this agreement "Scanland's explanation was: I gave them our rights of managementclause as amended that date.We amended it for several reasons. If you willread our original proposal, it gives management various rights to determinewhat products are to be sold, etc., but also to discharge and hire and layoffmen. At the bottom it says "none of the foregoing shall be subject to thegrievance clause",but we had a grievance clause. It is obvious that therewas a conflict,so if you will check my amended management clause, youwill find that management's rights to choose the products,to place ofbusiness,to sell,etc., are not subject to a grievance clause. But in additionto the foregoing,the right of management of the Company and direction oftheir working force without limitation thereof;the right to discipline anddischarge employees for cause is vested withthe Company [subject] to theterms and conditions of this agreement. Now, there was a hiatus there thatIwas attempting to clear up."You can not give a grievance clause on theone hand and take itawaywith the other."Scanland denied thatMcCollum left the meeting after chargingScanland with a desire to redraft articles which had been previously agreedto. Scanland's assertion,by way of denial,is enlightening.Q.At that meeting did Mr.McCollum say anything about theCompanywanting toredraft proposals already agreed to or words tothat effect.A.He did not.I pointed out to him that we had not agreed to thevarious-to the proposals that we had agreed that we were notchanging from our basic position except that he had asked and I hadsubmitted a right of management clause that date.Q.Now,when you stated that,didMr. McCollum say anythingabout the Company redrafting former proposals or anything orobjecting thereto.2.April 3 meeting79At the request of the Union, the parties met with theFederalmediator on April 3. McCollum related that headvised the Company that the Union was withdrawing allof its requests and demands and was agreeing to all of theCompany's proposals, which McCollum asserted werecontained in a document the Union had prepared.24 At thatpointMcCollum signed the document, handed it toScanland and requested that Scanland sign it. According toMcCollum, Scanland responded that he would have toreview the contract and that he was reserving his right, asthe Company had during the negotiations, to withdraw allof the Company's proposals or to modify or change them,that before he could sign the agreement he would have totake it back and review it with Mr. Tuttle and that he wouldletMcCollum know Respondent's position.McCollum related that Scanland inquired as to whatauthority McCollum had to sign the contract and inquiredifMcCollum did not have to take it back to the membersand have it ratified. McCollum asserted that he advisedScanland that he had had a meeting with the employeesearlier and had been given authority to accept the contractinwhatever formMcCollum was willing to sign it.McCollum acknowledged that he did not fill in the blankspaces appearing in the provision relating to duration of theagreement but indicated to the Company that he expectedthe period of the agreement to be one year from the date ofits execution.McCollum asserted that the entire meetingencompassed a period of only approximately 1/2 hour.25A.He did not object to my redrafting of the rights ofmanagement clause, and he did not point out a single proposition ofany of our prior proposals that we had changed other than thosewhich we had previously amended.Scanland's denial that there was any discussion,on January 6, of theCompany's final proposal or of the contract term is not credited.24Thisdocument included,interaliathe following provisionsdescribed,supra,in In.12:Nondiscrimination;rights of management-theright to discipline and discharge employees"for cause is vested with thecompany subject to the terms and conditions of this agreement" (thebalance of the management rights, including subcontracting,are notsubject to the grievance or arbitration provisions); interchangeability;seniority, subject to the judgment of the employer as to skill and abilitybeing equal, and to apply on layoff and recall; employees obligations(included under seniority);discipline and discharge (with grievance andarbitration limited to the question of the existence of the alleged conduct);grievance and arbitration included provision for a polygraph test of anywitness;a no-strike,no-lockout,no-boycott provision(permitting theemployer, without notice, to terminate the agreement,upon violation).25 Scanland acknowledged that McCollum presented him with whatMcCollum represented to be an agreement covering the company offersand matters previously agreed on by the parties. Scanland acknowledgedthatMcCollum signed the agreement in Scanland's presence. Scanlandthen confirmed the recitation of McCollum,as follows:Q.Now, at thismeeting, and I'm referring to the meetingof April3, 1969, Mr. Scanland did you state that you were reserving the righttowithdraw,modifying or change previous proposals made by theCompany or words to that effect?A.WhatIsaid was "I am reserving the right to review this, todetermine whether or not it meets the terms that we have eitherpreviously offered or have been agreed upon," and I said, "Yes, I amgoing to reserve the right to modify as the Union has said in everyoneof its contracts."Q.Did you state at this meeting of April 3, 1969, that you wouldhave to take this contract proposal back and review it with Mr. Tuttleor words to that effect?(Continued) 80DECISIONSOF NATIONALLABOR RELATIONS BOARD3.April30 meetingMcCollum asserted that thenext meeting,on April 30,was arranged by the Federal mediator, at the request ofScanland.McCollum asserted that Scanland advised thatMcCollum had inadvertently omitted an article in draftingand submitting the signed agreement on April 3. It appearsundisputed that Scanland did call the Union's attention tosome typographical errors. In addition, according toMcCollum, Scanland advised that there was a conflictbetween some provisions of article 9 and article 11 (theformer treating with discipline and discharge and the latterwith work rules), which Scanland advised he would redraft.McCollum asserted that Scanland requestedan insertion, inarticle II, section B, providing that if an employee violatedthis section he would be subject to discharge. McCollumasserted that he responded that the Union could not acceptthat modification.McCollum acknowledged that when he signed theagreementon April 3 he did not indicate any period of timeas toitsduration, orally or otherwise. At the meeting ofApril 30, McCollum advised Scanland that McCollum hadinmind a 1year agreement. McCollum related Scanlandresponded that the Respondent was thinking in terms of thecontract ending simultaneous with the termination of thecertification year or July 12. McCollum asserted Scanlandindicated a doubt that the Union continued to represent amajority of the employees, and used this as the basis forRespondent's contract term limitation. McCollum relatedthat the meeting of April 30 encompassed approximately 21 /2 hours.26On May 15, 1969, by letter, McCollum called theattention of Scanland to the following: that McCollum hadsigned a contract consisting of all the company proposalson April 3 and requested Scanland's approval (execution);that at the meeting on April 30 Scanland contended thatone of the articles had been omitted, which McCollumdescribed as having occurred inadvertently, and that othermatters(typographical errors) had been agreed on; that ifthere was a conflict between two articles it was a conflict oftheRespondent's making, since these articles had beeninitially proposed by Respondent. The letter concluded byrequesting the execution of the agreed on contract.Scanland responded, by letter, the following day, assertingA No, Sir, I did notQ Did you say anything about Mr Tuttle at that meetmg7A I said "I am going to reserve the right to consult and adviseboth Mr Drewer and Mr Tuttle on the legal implications of exactlywhere we stand at this time in our negotiations "Ido not credit Scanland's denial that he inquired as to McCollum'sauthority to execute the agreement Scanland acknowledged making aninquiry on either April 3 or April 30, as to when the employees had ratifiedthe agreement Scanland assertedthat McCollum responded to this inquiryby advising Scanland that it was none of his business26 Scanland'sexplanation of the modification in article if, section B,was that the Union had,inadvertently or otherwise,deleted a sentencewhich read "Any employee who violates this shall be subject to immediatedischarge" According to Scanland, McCollum asserted that he had notagreed to this particular sentenceScanland enumerated specific stenographic or typographical errorswhich he called to the attention of the Union Scanland related that hecalled attention to specific provisions, which according to Scanland theRespondent had not previously agreed to,upon which agreement wasreached during this particular meetingthat there were still differences to be resolved, andrequested a meeting on May 22.4.May 22 meetingAt the meeting on May 22, in addition to Scanland, Burk,and Parker, Attorney Erwin Lerten and Robert Drewer,president ofRespondent,were present on behalf ofRespondent. The Union was represented by McCollum andthe union attorney, Ira Schneier. The meeting was brief,encompassing approximately 15 minutes.According to McCollum, Lerten advised that if theUnion would agree to the incorporation of the provisionrelative to discharge, in article II, section B, a correction inthe holiday provision, and other errors, which McCollumdescribed as inadvertent, Respondent was prepared to signa contract and brought Drewer to the meeting for thatpurpose.At this point Schneier, after examining thedocument, responded that the proposed termination datewas July 12, a period of approximately 7 weeks, thereforeno contract at all. Lerten responded this was the length oftime that the Company was willing to agree on because ofitsdoubt that the Union represented a majority of theemployees and that the Company was considering the filingof a decertification petition. Schneier responded that theUnion would look the contract over and "get back withthem." It is undisputed that the Union did not communi-cate further, until the filing of the charge herein.Schneier corroborated the assertions ofMcCollumrelative to the meeting of May 22. He particularly made apoint of the fact that the Union asserted that they had anagreement with Respondent, having agreed to all of theCompany's proposals on April 3. Schneier did not disputethe fact that the agreement did not contain a provisionrelative to its period of duration or termination, assertingthat he assumed that it would be a reasonable time.Schneier acknowledged that Lerten advised that Respon-dent could not accept Schneier's assertion and offered anagreement which it had prepared, providing a terminationdate of July 12. Schneier acknowledged that he advisedLerten that he considered this offer as no contractat all.27F.UnionMajority StatusRespondent's effort to limit thetermof anagreement toScanland summarized the conclusionof the April30meeting byasserting that he advisedMcCollum thathe was going to "redo thiscontract"to fill in everything that had been agreed on Scanland alsoadvisedMcCollum that Respondent had a good-faith doubt as to theUnion's representing a majority of the employees and for that reason it wasconsidering confining the agreement to the balance of the certificationyear Scanland asserted that at the conclusionof the April30 meeting theterm of the agreement and the omission of the discharge provision fromarticle II, section B, were the only areas on which agreement had not beenreached27 1 do not find any substantial disagreement in the recitation ofScanland from that of McCollum as to the discussion of May 22 Scanlandasserted that Lerten advised the union representative that Lerten was goingto file a decertification petition the same afternoonIdo not find of any consequence the assertion of Scanland thatMcCollum stated he was going to take the matter up with the employees, afact deniedby McCollumand Schneier Scanland did not dispute the factthat the meeting terminated on the adviceby the Unionthat the Unionwould advise Respondent further relative to what the Union intended to doin the matter HOLMES TUTFLE BROADWAY FORD81the certification year, terminating July 12, 1969, wasasserted to be due to Respondent's "good faith doubt" thattheUnion continued to represent a majority of theemployees in the bargaining unit. Accordingly, a portion ofthe evidence presented to support the existence of areasonable basis for said doubt is next set forth.General Operations'Manager Parker asserted that onDecember 24, 1968, about 9:30 or 10 a.m., Tom Zwack,identified, as one of the two i employee members of thebargaining committee, Paul Metz, Harry Anderson, CarlBrinkman, and James Myers appeared at his office. Zwackadvised that he represented 90 percent of the employees onstrikeand that they wished to come back to work.According to Parker, Zwack asserted "we are through withthe Union. They have lied to us. They have not kept theirpromise, and we want to get out." Parker related that headvised the employees that he was unable to discuss anymatterswith them since they were represented by theUnion, and that he could not recognize Zwack as havingany authority for the membership and could not discusstheir return to work. Parker then advised the employees,"If, asindividuals, you wish to return to active duty withHolmes Tuttle, you may the 26th, the day after Christmas,in the morning, contact me individually, and I will discuss,based on the availability of the jobs you are looking for,your return to work."Purportedly for reference purposes, Parker caused the listof the employees employed April 1 through May 22 to beprepared. The list reflects 40 employees on April 1.28Parker asserted that he was approached by 29 of thoselisted,inaddition to Scozzafava, on various datescommencing in January and continuing into May, for thepurpose of seeking his assistance in their efforts to divestthemselves of union representation.Parker, without notes, recited the approximate time andplace of each conversation, with each employee, andidentified others present on each such occasion. Parker'suncorroborated recitation is summarized as follows:His conversation with Ahumada was in the last weekof January, or the first week of February, with Summerspresent.Ahumada inquired as to how they could get outof the Union. Parker responded he could not advise orhelp them "and to the best of my knowledge there wasno way to get out of it."Summers'inquiry was to thesame effect.Parker advised them "I am not at liberty toadvise you in any manner in any way to get out of theUnion or to secede from their representation." Parkerthen asserted that he advised that he did not appreciatethem talking to him, that he had been advised by Mr.Drewer that he was not to discuss the Union or theUnion's businesswith any employee "for any reason."Apparently in spite of his injunction, Parker assertedthat Ahumada again talked to him on the same subject2 weeks later and again in May. On these occasions,Ahumada yelled "When you are going to get us out ofthe Union." Parker related that he responded that hecould not discuss it.28Thenames ofTom Zwackand BennieFox, the employee members ofthe negotiating committee,do not appear. It must be inferred they were nolongeremployed.Why Scozzafava was included on thelistwhenhe was terminated onMarch 31 is unexplained.Craigwas terminatedon May 2. The total wasincreased to 41 with thehiring ofBerno and Martinez,prior to May 22.His conversation with Anderson was on approximatelyJanuary 15, with Metz within hearing distance. Parkerasserted that Anderson inquired as to how they could getout of the Union that he responded that to the best ofknowledge there was no way to get out of the Union andthat he had no authority to advise Anderson. Asked whenhe next discussed the matter with Anderson, Parkerresponded that Anderson had discussed the matter withhim "almost every week since January." Each time hewould say substantially the same thing. On April 4, the dayafterMcCollum had signed the agreement, Anderson, withMetz and Myers present, advised he had attended the unionmeeting the prior evening and intended to get out of it.According to Parker, Metz commented that the conditionsthey would be working under, under the contract, would beworse than their present conditions. Myers inquired ifParker would allow Myers to circulate a petition, inferen-tially for decertification. Parker asserted that he advisedMyers that he would not "sanction, aid or abet" anyattempt to leave the Union. Parker also stated that headvised Myers he would not furnish Myers with an addressor a telephone number, which were a matter of publicrecord, inferentially referring to the Board's location.Parker then asserted that he advised the employees that hedid not desire to be further advised of their intentions.Apparently in spite of the last injunction, Parker assertedthat he had "numerous" conversations with Myers, inwhich Myers indicated he did not wish to be represented bythe Union. Parker described these conversations as being"everytime I saw him thereafter, which was almost daily, healways had some plan to get out . . . and each time I toldhim that I was not privileged or even disposed to aid theirdemise from the Union."While Parker initially listed Kuhlman as one of those whospoke to him about getting out of the Union, he later wasself-contradictory in asserting that Kuhlman did not speakto him about the getting out of the Union.Kaylor spoke to him about the middle of January andadvised Parker that Kaylor had been active in trying to getthe group out of the Union and had spoken to otherbodyshop members. Parker asserted that he advised Kaylorthathe was wrong, that he did not have Parker'spermission, that he should discontinue immediately, andthat if he wanted to join or not to join it was up to him "butIwould have no proceedings going on during workinghours to get out or in of any organization, that they weresupposed to be working." 29 Parker then asserted thatKaylor had spoken to him on four or five other occasionsbeforeMay 22 and that in each occasion Kaylor advisedhim of "essentially the same thing; he has stated that he hasallof the people tied up, that "we're going to get out."Parker asserted that on each occasion, he advised Kaylorthat what Kaylor does is his own personal business, if itdoesn't interfere with company policy or endanger thecompany position, and that we would have no part of anymovement to help any employee get out of the Union.The total is compared to an estimated total of 75, with 64 voting on the dayof election, July 3, 1968.29There is no evidence that Kaylor's activity occurred during workinghours and no explanation of the reason for Parker's assumption of thatfact. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDParker asserted that Kennedy spoke to him on three orfour occasions. In early January, with the parts managerpresent,Kennedy inquired as to when they were going toget the union problem over with. Parker asserted heresponded that he had no information, knowledge, oradvice and did not wish to discuss it. His last conversationwas in early May when Kennedy inquired when they weregoing to get a vote to get out of the Union, and Parkerasserted he responded he did not have the faintest idea andcould not discuss it.Parker asserted he had two or three conversations withLock, the last being in April with Eckert, C.R. McInnes,and Vidal present. Lock inquired as to when they weregoing to get rid of the Union and Parker asserted heresponded he could not advise on any method of gettingout of the Union and did not wish to discuss it further.Parker asserted that C.R. McInnes, in early April, askedifParker could be of any help in suggesting a means for theemployees to force the vote to remove the representation bythe Union. Parker asserted that he responded that he couldnot be of help and would not be of any help.Parker asserted that Noel, on more than two occasions,talked to him about the Union. Asked what they talkedabout he asserted that Noel inquired when they would havea decertification vote. Parker asserted he responded that hehad no knowledge and could not be of any assistance. Heplaced the time of his first conversation with Noel as thelast part of March and his last conversation as the first weekin May.Parker placed two conversations with Raymond. The firstin early January during which Raymond inquired as towhen Parker was going to get him out of the Union, towhich Parker asserted he responded that he was not goingto get them out of the Union and was not able to and that itwas unlawful for him to advise them. In the secondconversation,near the end of March or early April,Raymond inquired "have you gotten us out of the Unionyet." Parker asserted he responded in the negative andadvised that he did not wish to discuss it further.Parker described two conversations with Saavedra, thefirst inMarch and the second in April, about the time of theunionmeeting, inferentially related to theApril 3bargainingsession.During the latter conversation Saavedraadvised Parker there was much dissension and discontent"and the fellows were all getting together to get out of theUnion." Parker related, "I told him that that was mostinteresting but I did not want to be aware of any suchfacts."Weiler spoke to him "almost daily," commencing in earlyJanuary, asking if there was not something Mr. Tuttle coulddo to get the men out of the Union, that they had workedfor him for many, many years and that they wanted to goback to working for Mr. Tuttle and not have unionrepresentation. Parker asserted he responded that they hadsigned union cards, the Union was certified and wouldrepresent them for a year, at least.30 His last conversationwithWeiler was in mid-April, when Weiler advised theemployees were all together ready to vote the Union out,and inquired when the vote would be taken, asserting theyunderstood it would be in July when the certification yearended. Parker asserted he responded that theassumptionwas incorrect and that he knew of no way, for them "to getout of the Union."I find it unnecessary to further extend this decision, bysetting forth other conversations Parker purportedly hadwith other employees.While undoubtedly thereis a degreeof truth runningthrough the recitation of Parker,it isat thesame time, to adegree, improbable and incredible. Parker, on the onehand, asserts that he advised employees that he wasinstructed not to discuss the Union or union business, yet,on the other hand, he had "numerous" conversations withMyers, "almost daily" conversations with Weiler, almost"every week" with Anderson, and numerous conversationswith others, all on the same subject of how the employeescould get rid of union representation. Parker's posture of arefusal on his part to become involved cannot be equatedwith repetitious conversations with the same employee.Illustrative, Parker advised Anderson there was no way toget out of the Union, and Parker had no authority to advisehim.It is clear, from the recitation of Parker, that somedisenchantment,with the Union's ineffectiveness,wasattributable to the Union's report to the employees, at theearly April meeting, on the Union's capitulation, on April 3,and its agreement to accept conditions advanced by, andadamantly insisted on by, Respondent. In other words,Respondent's intransigence and the employees disenchant-ment are directly related in time, April 3, and result.There are legal as well as factual reasons, explicatedinfra,for finding no substance or merit to Respondent's assertionof a good-faith doubt of the Union's majority status.G.Concluding FindingsThe Supreme Court has observed that the underlyingpurpose of the Act is industrial peace, and that to allowemployers to rely on employees' rights in refusing tobargainwith the formally designated union is notconducive to that end, but is inimical to it. Congress hasdevised a formal mode for selection and rejection ofbargaining agents and has fixed the spacing of elections,with a view of furthering industrial stability and with dueregard to administrative prudence.31 The Union's majorityduring the certification year is irrebuttable.32 The Courtreaffirmed its prior holding that, where a union's majoritywas dissipated after an employer's unfair labor practice inrefusingto bargain, the Board could appropriately find thatsuch conduct had undermined the prestige of the Unionand require the employer to bargain with it for a reasonableperiod despite the loss of majority.33Ihave found undisputed that, on May 22, 1969,Respondent limited the proposed period of the collective-bargaining agreement to a term ending July 12, or a periodencompassing only 7 weeks.InCapital Aviation 34the Board foundan insistence on a7-week contract, particularly in the light of the adamant30Why this would constitute an "almost daily" conversation is32 Id at 104unexplained33 Id at 102, citingFranks Bros Company v. N L R B,321 U S 70931Brooks v N L R B,348 U S 96, 10334Capital Aviation, Inc,152 NLRB 745, 753 HOLMES TUTTLE BROADWAY FORD83positions taken by Respondent to frustrate bargaining,constituted a failure to bargain in good faith, despiteasserted evidence of employee disenchantment during thecertification year.InGrand Rent A Car35the Board found the totality ofRespondent's conduct that it was seeking to avoid arrivingat an agreement with the Union in order to dissipate itsmajority representation. In this case the Respondent soughtto limit the term of the agreement to approximately 35 days.The Board has held that a contract for less than a year toexpire at the end of the certification year is normally notone that will give full force and effect to the Board'scertification.Consequently, the Board views insistence onsuch a contract, without good reason appearing therefor, asevidencing a lack of good-faithbargaining.InsulatingFabricators,Inc.,SouthernDivision,144NLRB 1325,1329-1330.On April 3, 1969, the Union advised Respondent it waswithdrawing all of its requests and demands and agreeingto all of Respondent's proposals. The record up to thatpoint reflects no areas of complete agreement except as tothe recognition and part of the nondiscrimination sectionsandminor portions of other sections. Respondent'sresponse was evasive and noncommittal.I have found thatScanland responded that he would have to review thecontract, that he reserved the right to withdraw or modifyprior proposals, and that he would have to review it withMr. Tuttle .36It thus appears, and I find, that Respondent: engaged inbargaining in bad faith with no intent to reach agreement;insistedon an agreement limited in duration to anunreasonably short period of time; well before theexpiration of the certification year, without entertaining agood-faith doubt of the Union's majority, filed an electionpetition; failed to provide its negotiators with sufficientauthority to conclude an agreement with the Union; andmade proposals, during the course of negotiations, designedto discourage acceptance by the Union.Having considered the events which occurred prior toJanuary 12 only to the extent that they cast light on theevents within the Section 10(b) period.37 I find that by theconduct describedRespondent failed and refused tobargain in good faith, since January 12, 1969, in violation ofSection 8(a)(5) and(1) of the Act.In so finding I am mindful of the holding of the Board intheGeneral Electric case.38 In that case Respondentcontended that an employer cannot be found guilty ofhaving violated its statutory bargaining duty where it isdesirous of entering into a collective-bargaining agreement,where it has met and conferred with the bargainingrepresentative on all required subjects of bargaining asprescribed by statute and has not taken unlawful unilateralaction, and where it has not demanded the inclusion in thecollective-bargaining contract of any illegal clauses orinsisted to an impasse on any nonmandatory bargaining35Grand RentA Car Corp. d/b/aAvisRent-A-Car,169 NLRB No. 36.36 Scanland acknowledged the latter,even though hewould characterizeitas advising Mr. Tuttle"on the legal implicationsof exactlywhere westand at this time in our negotiations."37Local Lodge No. 1424,etc.,supra;The Herald Co. and The PostStandardCo., Inc.,181 NLRBNo. 62 (March3, 1970).38General ElectricCompany,150 NLRB 192,enfd.418 F.2d 736 (C.A.provisions.Citing the finding of the Supreme Court, in theKatzcase,39 that the Board is authorized to order thecessation of behavior which is in effect a refusal tonegotiate,or which directly obstructs or inhibits the actualprocess of discussion,or which reflects a cast of mindagainst reaching agreement,the Board found that a partywho enters into bargaining negotiations with a"take-it-or-leave-it"attitude violates its duty to bargain although itgoes through the forms of bargaining,does not insist on anyillegal or nonmandatory bargaining proposals,and wants tosign an agreement.Good-faith bargaining means more than"going through the motions of negotiating,"the essentialthing is rather the serious intent to adjust differences and toreach an acceptable common ground.Obduracyand obstinacy may be weapons of bargainingbut where they are used not in the interest of bargaining butin its frustration,we cannot give them sanction or refuge.Procrastination and negativity are not components ofnegotiation.The Act requires more than pretense.There isa dutyon both sides, though difficult of legal enforcement,to enter into discussions with an open and fair mind, and asincere purpose to find a basis of agreement.Tex TanWelhausenCo.,419 F.2d 1265 (C.A. 5), enfg. 172 NLRBNo. 93,remanded397 U.S. 819.Finally,itmust be observed that Respondent, by itsintransigence,succeeded in its effort to disparage anddiscredit theUnion in the latter'seffort to exercise itsstatutoryfunction,particularlyon April 3,1969.40 Diminu-tion of the Union'smajority,if true,must be ascribed to themisconduct of Respondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes obstructing commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that Respondent, upon request,bargain collectivelywith Teamsters, Chauffeurs,Ware-housemen & Helpers of America Local #310, as theexclusive representative of all employees in the unit hereinfound to be appropriate for the purpose of collectivebargaining, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, ifan understanding is reached, upon request, embody suchunderstanding in a signed agreement. In addition, to2), cert. denied397 U.S. 965, rehearingdenied397 U.S. 1059.39N.LR.B. V. BenneKatz, etc., d/b/aWilliamsburg Steel ProductsCo.,369 U.S. 736, 747.40Reference is madeto GeneralOperations ManagerParker's report ofthe reaction of employees,as reportedby Anderson, and others, as a resultof theunion meeting,thatthey would beworkingunder conditions worsethan those existing. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovide the Union with ample time for carrying out itsmandate, and to prevent the employer from knowing that"if he dillydallies or subtly undermines union strength" hemay erode that strength and relieve himself from his duty tobargain, the effective period of duration of the certificationshall be deemed to begin on the date the Respondentcommences the bargain in good faith with the Umon.41It isfurther recommended that Respondent be ordered tocease and desist from in any like or related mannerinfringing on rights guaranteed to its employees by Section7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record of the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica Local #310 is a labor organization within themeaning of Section 2(5) of the Act.3.All employees of the Respondent's general serviceoperations in Tucson, Arizona, exclusive of all otheremployees, office clerical, plant clerical, and shop clericalemployees, salesmen, guards, watchmen, and supervisors asdefined in the Act, constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.The Union has been the exclusive representative ofallemployees in the aforesaid unit, for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act, since July 12, 1968.5By failing and refusing to meet and bargain, in goodfaith, on and after January 12, 1969, with the Union, as theexclusive collective-bargaining representative for the em-ployees, in the appropriate unit described herein, withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act, and hasthus interfered with, restrained, and coerced the employeesin the exercise of rights guaranteed in Section 7 of the Actand has thus engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices effecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record of the case, Irecommend that the Respondent, Holmes Tuttle BroadwayFord, Inc., its officers, agents, successors, and assigns, shallbe ordered to:1.Cease and desist from:(a) Failing and refusing to bargain collectively in goodfaith,withTeamsters,Chauffeurs,Warehousemen &HelpersofAmericaLocal#310, as the exclusivebargaining representative of all its employees constitutingthe unit herein found to be appropriate for the purposes ofcollective bargaining.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-named Union, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activity for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act, as modified by theLabor Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act-(a)Upon request, bargain collectively with Teamsters,Chauffeurs,Warehousemen & Helpers of America Local#310, as the exclusive representative of all the employeesof the aforesaid appropriate unit, and, if an understandingis reached, upon request, embody such understanding in asigned agreement.(b) Post at its places of business, particularly in the repairshops, in Tucson, Arizona, copies of the notice attachedheretomarked Appendix.42 Copies of said notice, to befurnished by the Regional Director for Region 28, afterbeing signed by Respondent's representative, shall beposted by the Respondent and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 28, inwriting,within 20 days from the receipt of this TrialExaminer's Decision what steps it has taken to complytherewith. It is further recommended that unless Respon-dent shall within 20 days from the receipt of this TrialExaminer'sDecision notify said Regional Director, inwriting, it will comply with the foregoing RecommendedOrder,43 the National Labor Relations Board issue an orderrequiring the Respondent to take the action aforesaid.41Mar-JacPoultryCompany,Inc,136NLRB 785,MonroeManufacturing Company, etc,167 N LRB No 157,Hy-Lond Hospitals, Inc,181 NLRB No 642 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andallobjections thereto shall be deemed waived for all purposes In the eventthe Board's Order is enforced by a judgment of the United States Court ofAppeals the words in the notice reading "Posted by Order of the NationalLaborRelations Board" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "11 In the event this Recommended Order be adopted by the Board, thisprovision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order what steps theRespondent has taken to comply therewith " HOLMES TUTTLE BROADWAY FORDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica Local #310 as the exclusive bargainingrepresentative of all the following employees:Allof our employees at our general serviceoperations in Tucson, Arizona, exclusive of allother employees, office clerical, plant clerical, andshop clerical employees,salesmen, guards, watch-men, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir rights under the Act.WE WILL bargain collectively with the Union asexclusive bargaining representative of the employees inthe aforesaid appropriate unit, with respect to rates of85pay, wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, we will embody such understanding in a signedcontract.DatedByHOLMES TUTTLE BROADWAYFoRD, INC.(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to theBoard'sOffice, 7011Federal Building & U.S. Courthouse, 500 Gold Ave., S.W.,Post Office Box 2146, Albuquerque, New Mexico 87101,Telephone 505-843-2507.